UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6411



DEVINCHE ALBRITTON,

                                             Plaintiff - Appellant,

          versus


THOMAS S. WILLIAMS, Sergeant, Virginia Beach
Sheriff’s Office; EDWARD C. RONAN, Master
Deputy, Virginia Beach Sheriff’s Office,

                                            Defendants - Appellees,

          and


PAUL   LANTEIGNE,  Sheriff;   VIRGINIA   BEACH
SHERIFF’S OFFICE; CORPORAL KNOX, Virginia
Beach Sheriff’s Office; CORPORAL RANDOLPH,
Virginia Beach Sheriff’s Office; PAMELLA K.
BUSSE,   Deputy,  Virginia   Beach   Sheriff’s
Office; ERIC M. CALHOUN, Deputy, Virginia
Beach Sheriff’s Office; B. STROMER, Deputy,
Virginia Beach Sheriff’s Office,


                                                        Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:05-cv-00344-JBF)


Submitted: August 31, 2006                 Decided: September 6, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


DeVinche Albritton, Appellant Pro Se.  Jeff Wayne Rosen, Lisa
Ehrich, PENDER & COWARD, P.C., Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          DeVinche Albritton appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Albritton v.

Williams, No. 2:05-cv-00344-JBF (E.D. Va. Feb. 28, 2006). We deny

Albritton’s motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -